11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

ORO Pecanlands, Inc.,                       * From the 220th District Court
                                              of Comanche County,
                                              Trial Court No. CV16014.

Vs. No. 11-15-00172-CV                      * November 19, 2015

Louisa Kaiser Company,                      * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has considered ORO Pecanlands, Inc.’s motion to dismiss its
appeal and concludes that the motion should be granted.           Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred
by reason of this appeal are taxed against ORO Pecanlands, Inc.